      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 1 of 16



DOMENIC COSSI, ESQ.
MAXWELL KIRCHHOFF, ESQ.
WESTERN JUSTICE ASSOCIATES, PLLC
303 West Mendenhall, Suite 1
Bozeman, Montana 59715
(406) 587-1900

Attorneys for the Plaintiff



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                         BUTTE DIVISION


 JORY RUGGIERO,                               Cause No: CV-18-48-BU-BMM

              Plaintiff,

 v.                                           PLAINTIFF’S PRELIMINARY
                                                PRETRIAL STATEMENT
 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY; STATE FARM FIRE AND
 CASUALTY COMPANY; and JOHN
 DOES 1 THROUGH 5,

              Defendants.


       Pursuant to Local Rule 16.2(b)(1) and this Court’s November 6, 2018

Preliminary Pretrial Conference, Plaintiff Jory Ruggiero hereby submits his

Preliminary Pretrial Statement.
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 2 of 16



                            STATEMENT OF FACTS

        On February 18, 2018, Plaintiff was driving his 2017 Dodge Pickup

east on Huffine Lane in Bozeman, Montana. Hannah Lumbus was traveling

West on Huffine Lane. Ms. Lumbus lost control of her Ford pickup, crossed

three lanes of traffic and collided head-on with Plaintiff’s vehicle.

Plaintiff’s vehicle sustained approximately $24,089.50 in damage. A State

Farm preferred auto shop, Billion Auto located in Bozeman, repaired

Plaintiff’s vehicle.

        Ms. Lumbus and her auto insurer, CSAA, both agreed that this was an

admitted liability accident caused solely by Ms. Lumbus. Plaintiff made a

claim with CSAA for all property damages from the collision which

included, among other things: the tow truck charges for his vehicle; the

rental car charges while his vehicle was under repair; his reasonable time

spent dealing with the vehicle repair; his deductible for his own auto policy

through State Farm; the repair cost for his vehicle and the residual

diminished value of his truck remaining after the repairs.

        Plaintiff’s property damages exceeded CSAA property damage policy

limit of $20,000. CSAA sent the $20,000 policy limit to Plaintiff on or

about March 28, 2018. CSAA’s policy limit payment was not allocated to




Plaintiff’s Preliminary Pretrial Statement                                 Page 2
       Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 3 of 16



any of Plaintiff’s specific damages. It was an undifferentiated policy limit

payment.

        On about March 20, 2018, Plaintiff made a claim for the cost of

repairing his truck with his first-party auto insurer, State Farm. He

informed State Farm that the portion of CSAA’s $20,000 policy limit

payment left after paying his damages for things like the towing bill, the

rental car bill, and the residual diminished value of his vehicle would be

insufficient to cover all of the $24,089.50 repair bill for his vehicle.

        Plaintiff retrieved his repaired vehicle from Billion Auto on about

April 23, 2018 and paid Billion the $500 deductible on his first party

coverage through State Farm. On May 18, 2018, State Farm informed

Billion Auto that State Farm would only pay the portion of Billion’s repair

bill that exceeded CSAA’s $20,000 policy limit. That amount paid by State

Farm was $3589.50. State Farm informed Billion that Plaintiff would have

to pay Billion another $19,500 so that his total payment to Billion was one

hundred percent of the $20,000 CSAA policy limit that had been paid to

him.

        Over the course of the following weeks, Plaintiff and State Farm

corresponded regarding State Farm’s payment of Billion Auto’s repair bill.

Plaintiff implored State Farm to pay Billion’s repair bill and then work with



Plaintiff’s Preliminary Pretrial Statement                                   Page 3
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 4 of 16



him to determine a fair subrogation value for Plaintiff to pay State Farm out

of CSAA’s policy limit payment, taking into account Plaintiff’s property

damages other than just repair costs, including damages such as his rental

car charges, tow charges, the residual diminished value of his truck and his

time spent on getting the repairs done. In the alternative, Plaintiff also asked

State Farm for its position regarding the diminished value of his truck and

his time in dealing with the property damage claim. He explained to State

Farm that, “If State Farm flatly refuses to discuss the residual diminished

value of my truck and my time in dealing with the property damage claim,

there is no way for us to determine what portion of CSAA’s payment is

fairly allocated to repairs versus the other property damages.” An

experienced appraiser at Billion Auto Sales informed Plaintiff that even with

excellent repairs, his truck is worth $4,000-$5,000 less because it has been in

a significant wreck and the wreck is recorded in the publically available

history of the vehicle.

        On May 28, 2018, State Farm agreed that Plaintiff was entitled to

keep $5,034.66 of CSAA’s policy limit payment. State Farm calculated this

amount as follows: rental car ($4,110.16); Towing (424.50); and Plaintiff’s

deductible with State Farm ($500). State Farm agreed that it owed this

amount to Billion for repair costs, in addition to the $3,589.50 State Farm



Plaintiff’s Preliminary Pretrial Statement                                  Page 4
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 5 of 16



had previously paid. State Farm informed Plaintiff that it would send the

$5,034.66 to Billion. However, even when Plaintiff informed State Farm

that Billion was about to submit him to collections, State Farm never did

send any additional payment to Billion. State Farm also refused to allow

Plaintiff any compensation from the CSAA policy limit for the residual

diminished value of his truck or for his time in dealing with the repair.

Instead, State Farm sent Plaintiff a letter informing him that State Farm’s

policy does not cover his time or residual diminished value. Plaintiff

responded with a letter explaining that it is irrelevant that State Farm’s

policy may not cover these items of his damages – that is why they must

come out of the tortfeasor’s CSAA policy.

        On June 4, 2018, State Farm called Billion Auto and informed them

that State Farm would not be paying any more toward the repairs than the

$3589.50 that State Farm previously paid. Billion Auto emailed Plaintiff

and told him that Billion needed him to resolve Billion’s bill that day, or

Billion would submit him to collections. On June 4, 2018, Plaintiff

forwarded Billion Auto’s email to State Farm and, again, begged them to

pay Billion, so that he would not be sent to collections. Plaintiff sent State

Farm another email on June 5, 2018, begging them to either pay Billion, or

work with him to determine the proper value of his damages to be deducted



Plaintiff’s Preliminary Pretrial Statement                                   Page 5
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 6 of 16



from CSAA’s policy limit payment so that State Farm could pay the proper

net amount of its obligation for Billion’s repair bill.

        On June 5, 2018 Plaintiff received a voicemail from State Farm

informing him that State Farm would not be paying more than the $3,589.50

it had already paid and that he must sign over the full $20,000 policy limit

payment from CSAA to Billion Auto. Billion Auto informed Plaintiff that it

had waited as long as it could for payment and that, if his bill was not

satisfied in full by June 13, 2018, Billion would submit him to collections on

that date. On the morning of June 12, 2018, Plaintiff paid the remainder of

Billion’s $20,000 bill out of his personal account in order to avoid being

turned over to collections. Later that day, State Farm resent him its June 1,

2018 letter explaining that State Farm’s policy would not cover his lost time

on getting his vehicle repaired or his residual diminished value of his

vehicle. On August 2, 2018, after Plaintiff filed this lawsuit, State Farm

paid Plaintiff the $5,034.66 it had previously acknowledged it owed to

Billion Auto, but had withheld for over two months.

        Plaintiff has not been made whole for his property damages from the

February 18, 2018 collision. State Farm is engaging in early subrogation

without conducting a made whole analysis. Plaintiff sustained damages by

virtue of State Farm’s violation of Montana law and its refusal to honor its



Plaintiff’s Preliminary Pretrial Statement                                 Page 6
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 7 of 16



obligations under its insurance contract. Plaintiff’s damages include, but are

not limited to: attorney fees; the loss of use of money; emotional distress;

and lost time and income. His compensatory damages do not exceed

$75,000.


           BASIS FOR FEDERAL JURISDICTION AND VENUE

        Plaintiff, Jory Ruggiero, is and has been at all times relevant to this

action, a resident of Bozeman, Montana. Defendants, State Farm Mutual

Automobile Insurance Company and State Farm Fire and Casualty Company

are corporations headquartered in Illinois. Both are engaged in the business

of insurance in Montana.

        Defendants John Does 1-5 are other entities, likely parents or

subsidiaries of named Defendants, unknown to Plaintiff at this time, who

may have contributed to causing Plaintiff’s damages.

        Plaintiff is a proper party to bring this action in that he has current

claims for repair costs to his vehicle which his auto insurer, State Farm,

refuses to pay.

        Plaintiff initiated this action in the Montana Eighteenth Judicial

District, Gallatin County, as Cause No. DV-18-660A on June 18, 2018, as it

is: 1) the county where the property damaged is located, 2) the place of

contract performance between Plaintiff and State Farm, and 3) the location

Plaintiff’s Preliminary Pretrial Statement                                    Page 7
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 8 of 16



where Plaintiff’s tort claims against State Farm arose. This action was

subsequently removed to the U.S. District Court by Defendants on July 26,

2018 and is now captioned as Cause No. CV-18048-BU-BMM on the basis

that the amount of damages in controversy will exceed $75,000.00.


                 FACTUAL AND LEGAL BASIS OF EACH CLAIM


                               COUNT ONE – Breach of Contract

        State Farm had a contractual duty to investigate and pay Plaintiff’s

claim for the repair of his vehicle. State Farm breached its contractual duty

by failing to properly investigate and pay Plaintiff’s claim. Prior to Plaintiff

filing suit, State Farm did not pay the $5,034.66 that it admitted it owed on

the claim. State Farm’s breach of contract caused damage to Plaintiff.

        Plaintiff and State Farm have a contractual relationship through the

automobile insurance policy issued by State Farm. State Farm breached this

contractual relationship by failing to adhere to Contract and Made Whole

Doctrine when it refused Plaintiff’s request for reimbursement of the

diminished value of his vehicle.

        State Farm’s conduct constitutes an illegal early subrogation scheme

in violation of Montana’s Made Whole Doctrine. As a direct and proximate




Plaintiff’s Preliminary Pretrial Statement                                 Page 8
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 9 of 16



result of State Farm’s conduct and failure to ensure Plaintiff is made whole

under applicable Montana law, he has suffered damages.


                         COUNT TWO – Insurance Bad Faith

        State Farm failed to properly investigate and apply its policy

provisions to Plaintiff’s claim; failed to respond to Plaintiff’s entreaties for

State farm to either pay Billion’s repair bill or work with Plaintiff to

determine a proper allocation of CSAA policy limit payment; and failed to

properly pay Plaintiff’s claim. Through this and other conduct, State Farm

breached its statutory duties under the Montana Unfair Claims Settlement

Practices Act by violating § 33-18-201, et. seq., MCA. State Farm’s conduct

also constitutes illegal early subrogation in violation of Montana’s Made

Whole Doctrine. As a direct and proximate result of State Farm’s violations

of the above-referenced laws, Plaintiff has suffered damages.


                      COUNT THREE – Declaratory Judgment

        A justiciable controversy exists between Plaintiff and State Farm with

respect to interpretation of the terms of Plaintiff’s policy with State Farm

and State Farm’s obligations with respect to Plaintiff’s claim for payment of

Billion Auto’s repair bill. Plaintiff is entitled to a declaratory ruling,




Plaintiff’s Preliminary Pretrial Statement                                   Page 9
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 10 of 16



pursuant to MCA § 27-8-201, et. seq., that State Farm must pay more than

the $3589.50 it paid to Billion for Plaintiff’s repair bill.


                              COUNT FOUR – Punitive Damages

        State Farm deliberately attempted to save itself money by engaging in

insurance bad faith and failing to investigate or pay a legitimate claim. State

Farm knew that such conduct would harm Plaintiff. This conduct constitutes

actual malice as defined in § 27-1-221, MCA, and justifies imposition of

punitive or exemplary damages in an amount sufficient, in view of the size

and wealth of State Farm, to make an example of its conduct and to deter

similar wrongful actions by it and other insurers.


                           COMPUTATION OF DAMAGES

        At the time of the filing of this Action, State Farm owed Plaintiff the

following amounts:

        1)       $4,110.16 rental car;

        2)       $424.20 towing charges;

        3)       $500 deductible reimbursement;

        4)       $4,000 residual diminished value;

        5)       Plaintiff seeks a reasonable sum of money to compensate him

                 for his attorney fees and costs incurred incidental to the



Plaintiff’s Preliminary Pretrial Statement                                    Page 10
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 11 of 16



                 prosecution of this claim pursuant to Montana Declaratory

                 Judgments Act, MCA § 27-8-101, et. seq.; Common Fund

                 Doctrine; the Private Attorney General Doctrine; the insurance

                 exception to the American Rule; and any other applicable law;

        6)       Plaintiff will ask a jury for a punitive damages award because

                 of the malice involved in State Farm’s conduct, and an award

                 any other relief, including pre-judgment interest, to which

                 Plaintiff may be entitled at law or in equity.


               RELATED STATE OR FEDERAL LITIGATION

        Plaintiff is not aware of any related State or federal litigation.


  PLAINTIFF’S PROPOSED STIPULATIONS OF FACT AND LAW
       THAT WERE NOT ACCEPTED BY STATE FARM

       1.     The driver and her auto insurer, CSAA, admitted liability for
the collision.

        2.       Plaintiff’s damages exceeded CSAA’s $20,000 policy limit.

      3.     Plaintiff’s damages included tow truck charges, rental car,
reasonable time lost from work with the repair, reimbursement for
deductible and residual diminished value of his vehicle post accident.

      4.    State Farm denied the claim for the total of the auto repair and
paid $3,589.50 to Billion Auto Group.

      5.    State Farm agreed that Plaintiff was entitled to at least
$5,034.66 of CSAA’s policy limit payment for rental car ($4,110.16),
towing charges ($424.20) and reimbursement of his deductible ($500).

Plaintiff’s Preliminary Pretrial Statement                                     Page 11
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 12 of 16




       6.    State Farm refused to allow Plaintiff any compensation from
the CSAA policy limit for the residual diminished value of his truck or for
his time in dealing with the vehicle repair.

       7.     Because of State Farm’s conduct and failure to investigate this
claim, Plaintiff was forced to pay personal funds to Billion Auto to satisfy
the full $20,000 owing on his vehicle repair.

       8.    State Farm’s conduct and failure to properly handle Plaintiff’s
claim constitutes early subrogation when Plaintiff has not been made whole
for his property damage.

      9.     State Farm has violated Montana law by its refusal to honor its
obligations under its insurance contract and Plaintiff has been damaged.

       10. State Farm’s failure to property investigate and apply its
provisions to Plaintiff’s claim; failure to respond to Plaintiff’s request to pay
Billion’s repair bill or work with Plaintiff to determine a proper allocation of
CSAA’s policy limit payment and failure to property pay Plaintiff’s claim
constitute insurance bad faith.

       11. Plaintiff and State Farm have a justiciable controversy with
respect to the interpretation of the terms of Plaintiff’s policy with State Farm
and State Farm’s obligations with respect to Plaintiff’s claim for payment of
Billion’s Auto repair bill.

       12. State Farm breached its contractual duty to investigate and pay
Plaintiff’s claim for repair of his vehicle.

       13. State Farm deliberately attempted to save itself money by
failing to investigate and pay a legitimate claim and its conduct damaged
Plaintiff. State Farm knew that such conduct would harm Plaintiff and this
conduct constitutes actual malice justifying an award of punitive damages.




Plaintiff’s Preliminary Pretrial Statement                                 Page 12
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 13 of 16



 PROPOSED DEADLINES RELATING TO JOINDER OF PARTIES
          OR AMENDMENT OF THE PLEADINGS

        The Parties agree to proposed deadlines for joinder or amendment of

the pleadings 60 days after the Preliminary Pretrial Conference.


     CONTROLLING ISSUES OF LAW SUITABLE FOR PRETRIAL
                       DISPOSITION

        The Parties believe that liability is likely to be determined on Motions

for Summary Judgment.


NAMES/CONTACT INFORMATION OF POTENTIAL WITNESSES

1.      Jory Ruggiero, 720 E. Orange Street, Bozeman, MT 59715

2.      Hannah Lumbus, address unknown

3.      Catherine Ferguson, address unknown

4.      Misty Murphy-Castleberry, Claims Representative, CSAA

5.      Kay Buckentin, Claim Specialist, State Farm Mutual Automobile
        Insurance Company, State Farm Claims, P.O. Box 52250, Phoenix,
        AZ 85072-2250

6.      Max Molina, AAA Claims Center, P.O. Box 24523, Oakland, CA
        94623, 702-790-5107

7.      Ginny Orton, Billion Auto Group, 243 Automotive Ave., Bozeman,
        MT, 59718

8.      Brady Palmer, JC Billion, 270 Automotive Ave., Bozeman, MT
        59718

9.      MHP Trooper, Bertie Lau, MHP 179-71A

Plaintiff’s Preliminary Pretrial Statement                                Page 13
      Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 14 of 16




10.        All witnesses identified by Defendants

11.        All witnesses to be disclosed in the discovery process or otherwise

12.        All witnesses for rebuttal or foundation purposes.


                     POTENTIAL EXPERT WITNESS TOPICS

           1)      Insurance Claims Handling

           2)      Residual diminished value


   SUBSTANCE OF ANY INSURANCE AGREEMENT THAT MAY
             COVER RESULTING JUDGMENT

      1.        1st Party Insurer - State Farm Insurance Policy
                No. L00 8500-E23-26Q

      2.        3rd Party Insurer - AAA Insurance/CSAA Policy No.
                CAAS204842331


                STATUS OF SETTLEMENT DISCUSSIONS AND/OR
                        COMPROMISE OF THE CASE

           The Parties have not discussed settlement. The Parties state in the

Joint Discovery Plan that mediation may be appropriate.


                    SUITABILITY OF SPECIAL PROCEDURES

           The Parties are not aware of any special procedures that are

appropriate at this time.




Plaintiff’s Preliminary Pretrial Statement                                  Page 14
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 15 of 16



        DATED this 30th day of October, 2018.



                                   WESTERN JUSTICE ASSOCIATES, PLLC



                                   /s/ Domenic A. Cossi____________
                                   DOMENIC A. COSSI, ESQ.
                                   303 West Mendenhall, Ste. 1
                                   Bozeman, MT 59715
                                   Attorneys for Plaintiff




Plaintiff’s Preliminary Pretrial Statement                            Page 15
     Case 2:18-cv-00048-BMM Document 7 Filed 10/30/18 Page 16 of 16



                          CERTIFICATE OF SERVICE L.R.

        I, the undersigned, do hereby certify under penalty of perjury, that on

the 30th day of October, 2018, a copy of the foregoing was served by (I)

electronic means to all of the Parties noted in the Court’s ECF transmission

facilities and/or (II) by mail on the following Parties: None.



                                   WESTERN JUSTICE ASSOCIATES, PLLC



                                   /s/ Domenic A. Cossi, Esq.
                                   Domenic A. Cossi, Esq.
                                   303 W. Mendenhall St., Suite 1
                                   Bozeman, MT 59715
                                   Attorneys for Plaintiff




Plaintiff’s Preliminary Pretrial Statement                                Page 16
